{¶ 86} I concur in the majority's analysis and disposition of appellant's four assignments of error in Case No. 2005CA00194. I also concur in the majority's analysis and disposition of appellant's second and third assignments of error in Case No. 2005CA00193. However I concur only with the majority's disposition of appellant's first assignment of error in that appeal.
 {¶ 87} Unlike the majority, I believe the failure to comply with a child support order is indirect, civil contempt and requires the contemnor be given an opportunity to purge the contempt before the imposition of any jail sentence. Nevertheless, because appellant did not raise this issue via objection to the magistrate's decision following the May 25, 2005 contempt hearing, I find appellant has waived the error.